Order entered July 13, 2021




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-01081-CV

                        BARBARA LINDSEY, Appellant

                                          V.

   MAX F. ADLER, M.D., P.A. F/K/A PARK CITIES DERMATOLOGY
    CENTER A/K/A COPPELL DERMATOLOGY, ET AL., Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-07358

                                     ORDER

      Before the Court is appellant’s July 9, 2021 second unopposed motion for

extension of time to file her brief. Appellant requests a thirty-day extension to

allow her an opportunity to continue to seek legal representation.

      We GRANT the motion and ORDER the brief be filed no later than August

16, 2021. Because the brief was first due June 16, 2021, we caution that further

extension requests will be disfavored.

                                               /s/   BONNIE LEE GOLDSTEIN
                                                     JUSTICE